THE STATE OF TEXAS
                        MANDATE
               *********************************************
TO THE 114TH DISTRICT COURT OF SMITH COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 2nd
day of September, 2015, the cause upon appeal to revise or reverse your judgment between

                       BRANDEE MICHELLE NICHOLS, Appellant

                      NO. 12-14-00287-CR; Trial Court No. 114-0561-14

                                Opinion by Brian Hoyle, Justice.

                              THE STATE OF TEXAS, Appellee

was determined; and therein our said Court made its order in these words:

       “THIS CAUSE came on to be heard on the appellate record and the briefs filed herein; and
the same being inspected, it is the opinion of the Court that the trial court’s judgment below
should be modified and, as modified, affirmed.

        It is therefore ORDERED, ADJUDGED and DECREED that the trial court’s judgment
below be modified to reflect that Appellant pleaded “true” to enhancement paragraphs one and
two, the trial court found enhancement paragraphs one and two “true,” and the plea on the
jurisdictional paragraph was “none” and as modified, the trial court’s judgment is affirmed; and
that this decision be certified to the trial court below for observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court of
Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 27th day of October 2015.

                      PAM ESTES, CLERK


                      By: _______________________________
                          Chief Deputy Clerk